06-5739-cr
      United States v. Magana

1                          UNITED STATES COURT OF APPEALS
2                              FOR THE SECOND CIRCUIT

3                                 SUMMARY ORDER
4 RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
5 FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
6 APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
7 IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
8 ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
9 MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

10    At a stated term of the United States Court of Appeals for the
11    Second Circuit, held at the Daniel Patrick Moynihan United States
12    Courthouse, 500 Pearl Street, in the City of New York, on the
13    20th day of January, two thousand ten.

14    PRESENT:
15                HON. RALPH K. WINTER,
16                HON. ROBERT D. SACK,

17                              Circuit Judges.
18
19                HON. BRIAN M. COGAN,

20                              District Judge.*

21    --------------------------------------
22     UNITED STATES OF AMERICA,

23                      Appellee,

24                 - v -                                           No. 06-5739-cr

25     VICTOR MANUEL ADAN CARRASCO, OSCAR
26     MORENO AGUIRRE, JORGE MANUEL TORRES-
27     TEYER,

28                      Defendants-Appellants.

29    --------------------------------------



            *
              The Honorable Brian M. Cogan, of the United States
      District Court for the Eastern District of New York, sitting by
      designation.
1    For Appellant Victor Manuel
2    Adan Carrasco:                Paul J. Angioletti, Staten Island,
3                                  NY.


4    For Appellee:                 Michael J. Garcia, United States
5                                  Attorney for the Southern District
6                                  of New York; Anirudh Bansal,
7                                  Katherine Polk Failla, Assistant
8                                  United States Attorneys, New York,
9                                  NY.

10        Appeal from the United States District Court for the
11   Southern District of New York (Gerard E. Lynch, Judge).

12        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
13   DECREED that the judgment of the district court be, and it hereby
14   is, AFFIRMED.

15        This summary order addresses only the appeal of Victor
16   Manuel Adan Carrasco, docket 06-5739-cr.

17        In 2005, we considered appeals from Carrasco and his co-
18   defendants regarding the sentences they had received in district
19   court. United States v. Magana, 147 Fed. App'x 200 (2d Cir.
20   2005). We rejected Carrasco's argument that the district court
21   erred by denying his application for a minor role adjustment
22   pursuant to U.S.S.G. § 3B1.2. Id. at 201. Pursuant to the
23   consent of the parties, we remanded under United States v.
24   Crosby, 397 F.3d 103 (2d Cir. 2005). Magana, 147 Fed. App'x at
25   202. On remand, the district court declined to resentence
26   Carrasco. United States v. Torres Teyer, 2006 WL 3511885
27   (S.D.N.Y. December 6, 2006). Carrasco now appeals. We assume
28   the parties' familiarity with the underlying facts and procedural
29   history of the case, and the issues on appeal.

30        Carrasco argues that his sentence was substantively
31   unreasonable. We disagree. "In conducting reasonableness
32   review, we apply the familiar abuse-of-discretion standard of
33   review." United States v. Irving, 554 F.3d 64, 71 (2d Cir.
34   2009)(internal quotation marks omitted). In order to determine
35   if a sentence is substantively reasonable, "we consider whether
36   the length of the sentence is reasonable in light of the factors
37   outlined in 18 U.S.C. § 3553(a)." United States v. Rattoballi,
38   452 F.3d 127, 132 (2d Cir. 2006). The district court explicitly
39   based Carrasco's sentence on the factors set forth in Section
40   3553(a), determining that the sentence was warranted based on
41   Carrasco's involvement in a very large-scale drug distribution

                                     2
1    organization, and the fact that he had carried a gun as part of
2    that involvement. See Torres-Teyer, 2006 WL 3511885 at *11. We
3    find no basis on which to conclude that the district court abused
4    its discretion in this regard.

5         For the foregoing reasons, the judgment of the District
6    Court as to Carrasco is hereby AFFIRMED. The appeals of Jorge
7    Manuel Torres-Teyer, docket 06-5840-cr, and Oscar Moreno Aguirre,
8    docket 07-0471-cr, are hereby de-consolidated from Carrasco's
9    appeal. We continue to reserve decision as to them.

10                       FOR THE COURT:
11                       Catherine O'Hagan Wolfe, Clerk of the Court

12                       By:_________________________________




                                     3